Citation Nr: 1117738	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  06-24 746A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for cause of death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The appellant is the Veteran's wife.  The Veteran had active duty service from July 1967 to July 1971 including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, that denied service connection for cause of death.  

The Board notes that the Board remanded the claim for a travel board hearing in February 2007.  Although the hearing did not take place, the Board made a decision on the merits in February 2008.  The appellant appealed the decision to the Court of Appeals for Veterans Claims, which upon Joint Motion for Remand remanded the issue to allow the appellant an opportunity to present her case at a hearing before the Board.  The Board then remanded the claim again in February 2010 to permit scheduling of a travel board hearing.  The appellant testified at a Board hearing at the RO in May 2010 before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing has been associated with the record on appeal.


FINDINGS OF FACT

1.  The Veteran died in March 2005 and the immediate cause of his death was cardiac arrest due to or as a consequence of severe chronic obstructive pulmonary disease (COPD) and severe coronary artery disease (CAD).  

2.  At the time of his death, service connection was in effect for bilateral hearing loss and tinnitus, both evaluated at 10 percent, for a combined schedular evaluation of 20 percent.  

3.  The Veteran served in Vietnam and is presumed to have been exposed to herbicides.

4.  CAD is presumed to be etiologically related to exposure to herbicides during service.

5.  CAD, a disability of service origin, is shown to have been causally related to and to have played a role in producing or hastening the Veteran's death.


CONCLUSIONS OF LAW

1.  CAD was incurred during the Veteran's active service as a result of exposure to herbicides.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).

2.  The Veteran's death was substantially or materially contributed to by a service-connected disability.  38 U.S.C.A. §§ 1310, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.312, 3.326 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the appellant's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  However, given that this decision is favorable to the appellant and represents a complete grant of the benefit sought on appeal, the Board will dispense with a discussion of the VA's "duty to notify" and "duty to assist" obligations and proceed to the merits of the appellant's appeal.

The appellant is claiming entitlement to service connection for the cause of the Veteran's death.  38 U.S.C.A. § 1310.  The cause of a Veteran's death will be considered to be due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  This question will be resolved by the use of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a).  

For a service-connected disability to be considered the principal or primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

In this case, the Veteran was only service connected for bilateral hearing loss and tinnitus, which did not contribute to his cause of death.  He also did not have any claims pending before VA at the time of his death.  Therefore, in order to establish service connection for the cause of the Veteran's death, the evidence must show that the Veteran's cause of death should have been service-connected.  

A March 2005 death certificate lists the cause of death as cardiac arrest due to or as a consequence of severe COPD and severe CAD.  Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

The appellant contends that the Veteran's CAD resulted from Agent Orange exposure during his Vietnam service.  Under 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e), as to Veterans who served in Vietnam during a certain time period, selected diseases may be presumed to have resulted from exposure to herbicide agents such as Agent Orange.  According to the Veteran's service records, he served in the Republic of Vietnam during the Vietnam Era, therefore, his exposure to toxic herbicides is presumed.  See 38 U.S.C.A. §§ 1116, 1154.

VA recently expanded the list of diseases subject to the regulatory presumption of service connection due to exposure to herbicides while serving in the Republic of Vietnam.  VA added ''Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina)'' immediately following ''Hodgkin's disease" in 38 C.F.R. § 3.309(e).  See 75 Fed. Reg. 53,216 (2010).

VA treatment records include a diagnosis of CAD on the Veteran's active problem list.  As this disease falls under the definition of ischemic heart disease in the newly published regulations, the Veteran would be entitled to a regulatory presumption of service connection.  

The Board again notes that the Veteran's cause of death is listed as cardiac arrest due to or as a consequence of severe COPD and severe CAD on the March 2005 death certificate.  CAD meets the requirements for the cause of death as it, with COPD, was the immediate or underlying cause of death.  38 C.F.R. § 3.312(b).  It substantially and materially combined to cause death.  As such, the Board finds that entitlement to service connection for the Veteran's cause of death is warranted.  


ORDER

Service connection for the Veteran's cause of death is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


